                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 Boards of Trustees, et al.,                      :
                                                  :
                Plaintiffs,                       :
                                                  :
 vs.                                              :          Case No.2:18-CV-280
                                                  :
 Masonry Construction, Inc.                       :          Judge Algenon L. Marbley
                                                  :          Magistrate Judge Kimberly A.
                Defendant.                        :            l

                              REPORT AND RECOMMENDATION

       IT APPEARS that Defendant Masonry Construction, Inc. has been regularly served

with a Summons and Complaint and has failed to defend. (Doc. 4). The Defendant has failed

to obtain counsel to represent it, and has failed to show cause why default should not be entered.

Defendant’s default has been duly entered according to law. (Doc. 6).

       Therefore, upon Plaintiffs’ Motion for Default Judgment (Doc. 25), it is

RECOMMENDED that judgment be hereby entered against Defendant in pursuance of the

prayer of Plaintiffs’ Complaint (Doc. 1).

       Specifically, it is RECOMMENDED that Plaintiffs Boards of Trustees of the Ohio

Laborers’ Fringe Benefit Programs, now known as Ohio Laborers’ Benefits have and recover

from Masonry Construction, Inc. the sum of Ten Thousand Seven Hundred Thirty N ine

Dollars ($10,739.00), in unpaid fringe benefit contributions, liquidated damages and interest

for the period February, 2017 through December, 2018, plus attorneys’ fees of Six Thousand

Eight Hundred Sixty Dollars and No Cents ($6860.00), plus interest from the time of judgment

at the rate of 1% per month, and the costs of this action. (See Docs. 25-1, 25-2).
                                PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed finding or recommendations to which objection is made, together with supporting

authority for the objection(s). A District Judge of this Court shall make a de novo determination

of those portions of the Report or specific proposed findings or recommendations to which

objection is made. Upon proper objection, a District Judge of this Court may accept, reject, or

modify, in whole or in part, the findings or recommendations made herein, may receive further

evidence or may recommit this matter to the Magistrate Judge with instructions. 28 U.S.C. §

636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the district judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       IT IS SO ORDERED.



Date: May 6, 2019                                      /s/ Kimberly A. Jolson
                                                       KIMBERLY A. JOLSON
                                                       UNITED STATES MAGISTRATE JUDGE
